From the judgment both parties appealed.
In this case both the plaintiff and defendants appealed.Mr. Justice Burwell did not sit, and the Court is evenly divided. The appeals have now been standing on this docket four terms. Under (241) these circumstances, following the uniform practice of appellate courts in such cases, the judgment below stands, not as a precedent, but as the decision in this case. Marshall, C. J., in Etting v. Bank, 11 Wheat., 59; Taney, C. J., in Benton v. Woolsey, 12 Pet., 27, and inHolmes v. Jenson, 14 Peters, 540; Washington v. Stewart, 3 Howard, 413, 424; Chase, C. J., in Reeside v. Reeside, 8 Wall., 302; Durant v.Essex Co., 8 Allen (Mass.), 103; 85 American Dec., 685. The appellants will respectively pay the costs, each in their own appeal.
Plaintiff's appeal affirmed.
Defendants' appeal affirmed.
Cited: Whichard v. R. R., 117 N.C. 615; Puryear v. Lynch, 121 N.C. 256;Bank v. Burlington, 124 N.C. 252; Boone v. Peebles, 126 N.C. 825;Miller v. Bank, 176 N.C. 159. *Page 177